Name: COUNCIL REGULATION (EEC) No 1993/93 of 19 July 1993 amending Regulation (EEC) No 2420/92 temporarily suspending the Common Customs Tariff duty on imports of mixtures of residues of the maize starch industry and of residues from the extraction of maize germ oil obtained by wet milling
 Type: Regulation
 Subject Matter: foodstuff;  tariff policy;  plant product
 Date Published: nan

 No L 182/14 Official Journal of the European Communities 24. 7. 93 COUNCIL REGULATION (EEC) No 1993/93 of 19 July 1993 amending Regulation (EEC) No 2420/92 temporarily suspending the Common Customs Tariff duty on imports of mixtures of residues of the maize starch industry and of residues from the extraction of maize germ oil obtained by wet milling THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 113 thereof, Having regard to the proposal from the Commission, Whereas Regulation (EEC) No 2420/92 (') suspended the Common Customs Tariff duties on imports of certain mixtures of residues of the maize starch industry and of residues form the extraction of maize germ oil obtained by the wet milling process, for the period from 1 January 1992 to 31 May 1993 ; Whereas it is appropriate that the suspension of duties be prolonged until 30 September 1993, HAS ADOPTED THIS REGULATION : Article 1 In Article 1 of Regulation (EEC) No 2420/92, the date of 31 May 1993 shall be replaced by that of 30 September 1993. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply from 1 June 1993 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 19 July 1993 . For the Council The President W. CLAES (') OJ No L 237, 20. 8 . 1992, p. 14. Regulation as last amended by Regulation (EEC) No 833/93 (OJ No L 88, 8 . 4. 1993, p. 7).